FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

This FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this "Amendment") is
entered into as of January 28, 2003 by and among SYNALLOY CORPORATION, a
Delaware corporation ("Parent"), and each of Parent's Subsidiaries identified on
the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a "Borrower," and individually and
collectively, jointly and severally, as "Borrowers") and FOOTHILL CAPITAL
CORPORATION, a California corporation ("Lender").

WITNESSETH:

WHEREAS, Borrowers and Lender are party to that certain Loan and Security
Agreement dated as of July 26, 2002 (as amended, restated, supplemented or
otherwise modified from time to time, the "Loan Agreement") (capitalized terms
used herein without definition shall have the respective meanings ascribed to
such terms in the Loan Agreement); and

WHEREAS, Borrowers have requested that certain terms and conditions of the Loan
Agreement be amended; and

WHEREAS, Lender has agreed to the requested amendments on the terms and
conditions set forth herein;

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Amendment to the Loan Agreement
.
Section 1.1
of the Loan Agreement, "Definitions," is hereby amended and modified by deleting
clause (i) from the definition of "Eligible Accounts" in its entirety and by
substituting the following in lieu thereof:

"(i) Accounts with respect to (i) an Account Debtor (other than an Account
Debtor solely of Bristol Metals, L.P.) whose total obligations owing to
Borrowers exceed 5% (such percentage as applied to a particular Account Debtor
being subject to reduction by Lender in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent the obligations owing by such Account Debtor exceed such
percentage and (ii) an Account Debtor solely of Bristol Metals, L.P., whose
total obligations owing to Bristol Metals, L.P. exceed 10% (such percentage as
applied to a particular Account Debtor being subject to reduction by Lender in
its Permitted Discretion if the creditworthiness of such Account Debtor
deteriorates) of all Eligible Accounts.

No other Amendments and Waivers
. Except as otherwise expressed herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Lender under the Loan Agreement or any of the other Loan
Documents, nor constitute a waiver of any provision of the Loan Agreement or any
of the other Loan Documents. Except for the amendment and waiver set forth
above, the text of the Loan Agreement and all other Loan Documents shall remain
unchanged and in full force and effect and each Borrower hereby ratifies and
confirms its obligations thereunder. This Amendment shall not constitute a
modification of the Loan Agreement or a course of dealing with Lender at
variance with the Loan Agreement such as to require further notice by Lender to
require strict compliance with the terms of the Loan Agreement and the other
Loan Documents in the future, except as expressly set forth herein. Each
Borrower acknowledges and expressly agrees that Lender reserves the right to,
and does in fact, require strict compliance with all terms and provisions of the
Loan Agreement and the other Loan Documents. Borrowers have no knowledge of any
challenge to Lender's claims arising under the Loan Documents or the
effectiveness of the Loan Documents.
Conditions Precedent to Effectiveness
. This Amendment shall become effective as of the date hereof when, and only
when Lender shall have received each of the following, in form and substance
acceptable to Lender:
 a. counterparts of this Amendment executed by Borrowers and Lender; and
 b. such other information, documents, instruments or approvals as Lender or
    Lender's counsel may reasonably require.

Representations and Warranties of Borrowers
. Each Borrower represents and warrants to Lender as follows:
 a. Each Borrower is duly organized and existing and in good standing under the
    laws of the jurisdiction of its organization and qualified to do business in
    any state where the failure to be so qualified reasonably could be expected
    to have a Material Adverse Change;
 b. The execution, delivery, and performance by each Borrower of this Amendment
    and the Loan Documents to which it is a party, as amended hereby, are within
    such Borrower's corporate or partnership authority, have been duly
    authorized by all necessary corporate or partnership action and do not and
    will not (i) violate any provision of federal, state, or local law or
    regulation applicable to such Borrower, the Governing Documents of any
    Borrower, or any order, judgment, or decree of any court or other
    Governmental Authority binding on any Borrower, (ii) conflict with, result
    in a breach of, or constitute (with due notice or lapse of time or both) a
    default under any material contractual obligation of any Borrower, (iii)
    result in or require the creation or imposition of any Lien of any nature
    whatsoever upon any properties or assets of any Borrower, other than
    Permitted Liens, or (iv) require any approval of any Borrower's
    shareholders, partners, or members or any approval or consent of any Person
    under any material contractual obligation of any Borrower;
 c. The execution, delivery, and performance by each Borrower of this Amendment
    and the Loan Documents to which it is a party, as amended hereby, do not and
    will not require any registration with, consent, or approval of, or notice
    to, or other action with or by, any Governmental Authority or other Person;
 d. This Amendment and each other Loan Document to which each Borrower is a
    party, and all other documents contemplated hereby and thereby, when
    executed and delivered by such Borrower will be the legally valid and
    binding obligations of such Borrower, enforceable against each Borrower in
    accordance with their respective terms, except as enforcement may be limited
    by equitable principles or by bankruptcy, insolvency, reorganization,
    moratorium, or similar laws relating to or limiting creditors' rights
    generally; and
 e. No Default or Event of Default is existing.

Counterparts
. This Amendment may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same agreement. Delivery of an executed counterpart
of this Amendment by telefacsimile shall be equally as effective as delivery of
an original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile also shall deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.
Reference to and Effect on the Loan Documents
. Upon the effectiveness of this Amendment, on and after the date hereof each
reference in the Loan Agreement to "this Agreement," "hereunder," "hereof" or
words of like import referring to the Loan Agreement, and each reference in the
other Loan Documents to "the Loan Agreement" "thereunder," "thereof" or words of
like import referring to the Loan Agreement, shall mean and be a reference to
the Loan Agreement as amended hereby.
Costs, Expenses and Taxes
. Borrowers agree to pay on demand all reasonable costs and expenses in
connection with the preparation, execution, and delivery of this Amendment and
the other instruments and documents to be delivered hereunder, including,
without limitation, the reasonable fees and out-of-pocket expenses of counsel
for Lender with respect thereto and with respect to advising Lender as to its
rights and responsibilities hereunder and thereunder.
Governing Law
. The validity of this Amendment, the construction, interpretation, and
enforcement hereof, and the rights of the parties hereto with respect to all
matters arising hereunder or related hereto shall be determined under, governed
by, and construed in accordance with the laws of the State of Georgia, without
regard to the conflicts of law principles thereof.
Loan Document
. This Amendment shall be deemed to be a Loan Document for all purposes.

 

[SIGNATURE OMITTED]

